DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Reasons for Allowance
Claims 1-5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art discloses a battery energy storage system as described in the office action with mail date 7/21/2021 but fails to disclose “wherein the set of operational instructions further performs steps comprising: (1) collecting an historical power series; (2) decompositinq the historical power series into a constitutive series through wavelet transformations; (3) modeling each of the constitutive series by a plurality of Auto-Regressive Moving Average (ARMA) models for recognition of their linear patterns, whereby a plurality of ARMA models are produced; (4) recompositing an estimated series obtained from the plurality of ARMA models for each constitutive series through an inverse wavelet transform; and (5) compensating for an error of the wavelet transformation and ARMA model predictions by recurrent neural networks through capturing of nonlinear patterns buried in a difference between the historical power series and the estimated series, whereby a time series estimate is produced” as recited and in combination with the other claim features. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Regarding claims 2-5 and 7
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        February 14, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 14, 2022